—Judgment, Supreme Court, New York County (Franklin Weissberg, J., at suppression hearing; Alvin Schlesinger, J., at plea and sentence), rendered June 24, 1996, convicting defendant of attempted burglary in the second degree and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Appellate review of the suppression ruling is foreclosed by defendant’s valid waiver of his right to appeal. As a result of defendant’s use of aliases and misrepresentation of his prior record, defendant was originally promised a sentence available only for a first felony offender, but that promise was properly revoked when defendant’s true status as a persistent violent felony offender was revealed. The court’s imposition of a lawful, enhanced sentence was appropriate and is not challenged on appeal. Accordingly, we find that the enhancement does not *41undermine the validity of defendant’s waiver of the right to appeal, which applied, by its terms, specifically to the suppression issue and was not affected by the sentence imposed (compare, People v Fabian, 240 AD2d 591, lv denied 90 NY2d 904). Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.